UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7869



FRANK M. GASTER,

                                             Plaintiff - Appellant,

          versus


PARKER EVATT, Commissioner, South Carolina De-
partment of Corrections; MICHAEL J. CAVANAUGH,
Commissioner of the South Carolina Department
of Probation, Parole and Pardon Services,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-97-1803-2-20AJ)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Gaster, Appellant Pro Se. Larry Cleveland Batson, Robert
E. Peterson, William Ansel Collins, Jr., Lesli Brown Darwin, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; Janet L. Paduhovich, Carl
Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE &
PARDON SERVICES, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we deny

in forma pauperis and dismiss on the reasoning of the district
court. Gaster v. Evatt, No. CA-97-1803-2-20AJ (D.S.C. Dec. 11,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2